Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1: in the preamble, “A method is for” is non-idiomatic; in clause (1), the salt making distilled” lacks antecedent basis, is grammatically confusing and is inconsistent with remainder of the claim which concerns water treatment steps (it is suggested that “the salt” be “replaced with “…a salt and electrolyte containing water…by distilling” as in the Specification at paragraphs [0002-0005]); and in clause (6), “to obtain drinking weak alkaline water” is non-idiomatic (replacement with “to obtain weak alkaline drinking water” is suggested). 
Also in claim 1, it is unclear whether “sterilizing and disinfecting…” is intended to be the last clause of the claim, thus the term “and” is needed after “to obtain fourth treated water B”.
	In each of claims 2 , 3 and 5-8, respectively, each of “the operating conditions”, “the pressure is”, “the temperature is”, “the retention time is”, “the concentration ratio is” and “the ozone dosage is”, respectively lack antecedent basis with the terms other than 
“operating conditions” also being grammatically confusing or ‘non-idiomatic (“treatment at a pressure of between 0.01-0.09MPa”, etc. is suggested).

	In claim 9, it is unclear whether the recited combination of units exactly correlates to or corresponds to the entire scope of the limitations in claim 1, with “for implementing method” being vague and particularly since clauses (4), (5) and (6), each respectively would require two each of, “activated carbon adsorption unit”, “secondary separation unit” and “sterilization and disinfecting unit” for the separate permeated water and retentate water streams resulting from the obtained permeated and retentate water of clause (3).  Thus it is unclear whether the one each of “activated carbon adsorption unit”, “secondary separation unit” and “sterilization and disinfecting unit” correspond to system components for handling the corresponding method steps of treating the permeate stream of claim 1, or, alternatively, for treating the method steps of treating the retentate stream of claim 1.
	In claim 10, it is unclear whether “optionally, said secondary filtration unit…” is intended to be the last clause of the claim, thus the term “and” is needed after “reverse osmosis device;”.
			ALLOWABLE SUBJECT MATTER

Independent method claim 1 would distinguish over all of the prior art in view of recitation of a method of preparing weak alkali drinking water and “strontium-rich electrolyte raw water comprising sequential water treatment steps carried out in series of pressure-reduction treatment, distillation, primary filtration, membrane separation, activated carbon adsorption, secondary filtration and sterilization and disinfecting method steps, and in view of further recitation of the activated carbon adsorption, secondary filtration and sterilization and disinfecting method steps being separately conducted on permeated water and retentate water resulting from the membrane separation step.  
	The closest prior art concerning preparation of alkali or alkaline drinking or potable water concerns Cabados PGPUBS Document US 2009/0242485, Ganzi et al PGPUBS Document US 2020/0198995, Heath PGPUBS Document US 20190225521 and Weston et al PGPUBS Document US 2020/0198995 which recite various of the method steps including membrane filtration and other forms of filtration, activated carbon adsorption, pressure reduced distillation, and sterilizing and distillation conducted under reduced pressure, however not suggesting the claimed particular sequence of method steps.  
Recovery of strontium-rich water from water treatment is taught by Ryu et al PGPUBS Document US 2017/0029920 and SenGupta et al PGPUBS Document US 2012/0234765, however again not suggesting the claimed sequence of method steps. 

Cabados teaches further treatment of raw water such as from sea water or brine, as in the Wolf system, so as to make it weakly alkali for drinking purposes. Ryu in particular teaches to recover strontium and other metals in as an electrolyte-rich raw water. However, none of the prior art suggests the further method steps of the activated carbon adsorption, secondary filtration and sterilization and disinfecting method steps being separately conducted on permeated water and retentate water resulting from the membrane separation step.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al PGPUBS Document US 2013/0313191 in view of Cabados PGPUBS Document US 2009/0242485 and Ryu et al PGPUBS Document US 2017/0029920. Paragraph numbers of the Specifications of the US PGPUBS Documents relied upon are identified with “[ ]” symbols. Wolf literally discloses a system comprising: a pretreatment unit (or units) including strainers 20 and 22, oil/water separator 24, and oxidation unit 30 [0050-0058, 0077-0088], sequentially followed by a primary filtration unit of mixed media filter 40 [0089], membrane separation unit of a membrane 42/142 [0091, 0092], activated carbon unit 44/144a and b [0094], secondary filtration unit of a reverse osmosis filter 50 [0098-0099] and a sterilization and disinfection unit of final oxidation and ultraviolet light (UV) sterilization 60 [0109-0110], all connected in sequence. The pretreatment units operate at either a relatively higher pressure or at a reduced lower pressure as regulated by a controller which can activate and deactivate, as well as adjust pressure, inherently both upwardly or downwardly of pressure imparted by source pump 26/126 through the pretreatment units [0051-0052, 0078-0080]. Units 20/22/120, 24 and 30 thus function at pressures which may be reduced, from pressure adjusting, including pressure increasing and reduction controller unit, which together with flow control valves 25 and 27 which selectively deliver fluid through .
 Wolf is directed towards making raw water from a wide variety of different scenarios and geographic locations, including from rivers, lakes, or locations having a contaminated mixture of fresh and salt water, and including particle debris, suspended solids and salts; and making such water into clean, safe potable water thus “drinking water”, or suitable for industrial applications such as for fracking (hydraulic fracturing in oil exploration and production), see [0015-0017].
The water being treated also has variable levels of heavy metals including of strontium which in some embodiments can be removed from their source waters [0015, 0018, 0199]. Claim 9 differs from Wolf by requiring the system implementing the method of claim 1, thus being operable for preparing drinking water which is weakly alkali. Cabados teaches water treatment including by reverse osmosis membrane filtration and by UV sterilization, as in Wolf, with the additional treatment step of increasing pH of the water to weakly alkali levels of about the range of 7 to 10 by addition of alkalizing minerals, for drinking, such as by a remineralizing unit 25 and ionizer 30, see [0003-0004, 0014, 0036-0040]. Cabados teaches that this technology can be either downsized or upscaled as necessary [0004]. 
It would have thus been obvious to one of ordinary skill in the water treatment art to have added additional units for remineralizing and raising the pH of the water to weakly alkali levels in the Wolf system, as taught by Cabados, so as to increase the health benefits and improve the taste of the drinking water. 

It would have thus been further obvious to one of ordinary skill in the water treatment art to have added additional units for recovering the strontium and other valuable minerals from the mixed seawater or brine source by adding such brine electrolytic, adsorbent and optionally a washing and drying unit to the system of Wolf , as taught by Ryu, so as to recover a strontium product of high commercial value in various industries at relatively low cost.
For claim 10, Wolf specifically discloses a pretreatment unit (or units) including strainers 20/120 and 22, constituting filtration apparatus operating at a reduced pressure for claim 10 [0050, 0051, 0053, 0078-0080].
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/28/2022